Citation Nr: 0508424	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
foot disorder.  

2.  Entitlement to service connection for a claimed left foot 
disorder.  

3.  Entitlement to service connection for the claimed 
residuals of burns to the chest.  

4.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a claimed right 
elbow disorder.  

6.  Entitlement to service connection for a claimed left 
elbow disorder.  






REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2004.  

The issues of service connection for a bilateral foot 
disorder, burns residuals of the chest and PTSD are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding referable to either elbow in service or for many 
years thereafter.  

2.  The currently demonstrated right elbow degenerative joint 
disease that is not shown to be due to any event or incident 
of his active service.  

3.  The veteran currently is not shown to be suffering from a 
left elbow disorder due to any event or incident of service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have right elbow disability 
due to disease or injury that was incurred in or aggravated 
by active service; nor may any arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  The veteran is not shown to have a left elbow disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues concerning the elbows.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by August 2001 and March 2002 letters and January 
2003 Statement of the Case, he and his representative have 
been notified of the evidence needed to establish the 
benefits sought, and via these documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

A careful review of the service medical records does not show 
any complaints or findings pertinent to the elbows.  The 
August 1968 separation medical examination report reflects a 
"PULHES" physical profile amounting to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  On the corresponding report of medical history, the 
veteran denied having any symptomatology that would indicate 
problems of the elbows.  

In April 1992, the veteran complained of having had right 
elbow pain.  He asserted that he had suffered a right elbow 
injury some 22 years prior thereto and again in 1986 
following a motor vehicle accident.  He indicated that he had 
suffered from right elbow stiffness since that time.  The 
physician diagnosed, in pertinent part, degenerative joint 
disease of the right elbow.  

In May 1999, the veteran complained of having left arm pain.  
No findings concerning the elbows are reflected on the 
examination report.  

At his October 2004 hearing, the veteran stated that he 
suffered a bilateral elbow injury when he fell backward 
during service in Vietnam.  He testified that he saw a field 
medic after the incident.  



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one that requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Right Elbow

With respect to the veteran's right elbow, the evidence 
reflects a current diagnosis of degenerative joint disease.  
A current disability is a prerequisite to the granting of 
service connection.  See, e.g., Gilpin, supra.  In addition 
to a present disability, however, the competent evidence must 
reflect a nexus between that disability and service.  
38 C.F.R. § 3.303.

The evidence herein does not serve to establish a link 
between the currently demonstrated right elbow degenerative 
joint disease and any reported injury or incident of service.  
As such, service connection for a right elbow disability must 
be denied.  See Id.  

The Board recognizes that the veteran asserts experiencing a 
fall in service during which he suffered a right elbow 
injury.  The service medical records, however, do not 
corroborate such an injury or any event that would be 
consistent with a right elbow injury.  

Furthermore, according to the medical evidence outlined 
hereinabove, the veteran is shown to have first suffered a 
right elbow injury in 1970, several years after separation.  
Thus, the Board concludes that any right elbow injury was 
incurred after service.  

The veteran's recollections, which are almost four decades 
old, do not, in the Board's view, outweigh the evidence as it 
appears in the record.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  

Furthemore, the evidence does not suggest that the veteran is 
a medical professional or otherwise qualified to render 
medical opinions.  Due to the foregoing, he is not qualified 
to provide medical opinions regarding the etiology of a right 
elbow disability upon which the Board may rely.  Espiritu, 
supra.  

Normally, VA would be required to schedule a medical 
examination to assist the veteran in substantiating his 
claim.  38 U.S.C.A. § 5103A.  No assistance, however, need be 
given if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  See also Soyini, supra; Sabonis, 
supra.  

VA, moreover, is only required to provide a medical 
examination or obtain a medical opinion if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).

No VA examination is required in this instance.  Id.; 
38 U.S.C.A. § 5103A(a)(2).  The evidence does reflect the 
presence of right elbow degenerative joint disease, but the 
record does not contain any evidence that would tend to 
demonstrate a nexus between the veteran's present condition 
and service.  

Indeed, an examiner would be compelled to rely solely on a 
history provided by the veteran in reaching an opinion 
regarding etiology.  Under such circumstances, the Board 
concludes that the record does not contain sufficient 
information for an examiner to reach an informed decision 
regarding etiology, and a medical examination, therefore, 
would serve no useful purpose and need not be provided.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


Left Elbow

Both the service medical records and post-service medical 
records are silent regarding any left elbow injury or 
complaints.  There is no evidence of a left elbow injury in 
service or a present left elbow disability.  In the absence 
of a present disability, service connection cannot be 
granted.  38 C.F.R. § 3.303; Gilpin, supra.  Service 
connection for a left elbow disability, therefore, is denied.  
Id.  

The veteran's current testimony regarding a left elbow injury 
in service as well as a present elbow disorder is 
insufficient to persuade the Board to decide in the veteran's 
favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  

The record reflects no evidence of a left elbow injury or 
current elbow disability and contains no evidence that would 
even tend to suggest the foregoing.  In the absence of any 
hint of evidence to support the veteran's account, the Board 
concludes that the evidence of record weighs against the 
veteran's claim, and the benefit of the doubt rule is not for 
application.  Id.; Ortiz, supra.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate any 
current left elbow disability to service, a medical opinion 
would be of no probative value in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  



ORDER

Service connection for a right elbow disorder is denied.  

Service connection for a left elbow disorder is denied.  



REMAND

The RO must ascertain that all VA and Vet Center records have 
been associated with the claims file in this case.  

After securing the necessary release and accurate name and 
contact information, the RO must seek records from Dr. M.B. 
N., M.D., and a "Dr. A."  

The veteran asserts that skin and neurologic problems 
associated with both feet resulted from the conditions of his 
service in the Republic of Vietnam.  The RO must arrange for 
a VA medical examination to diagnose all disorders of the 
feet to include dermatologic and neurologic disorders, if 
any, and for an opinion regarding the etiology of all 
disabilities diagnosed.  Speculation should be avoided and 
all conclusions should be explained and substantiated.  

The veteran alleges that he suffered burns to the chest while 
serving in the Republic of Vietnam.  A VA dermatologic 
examination must be arranged in order to assess whether the 
veteran suffers from burn residuals on the chest.  If so, the 
examiner must provide an opinion regarding the etiology 
thereof.  Speculation should be avoided and all conclusions 
should be explained and substantiated.

With respect to PTSD, the veteran claims that, although 
serving as a cook, he was in or very near combat situations 
in Vietnam by virtue of the units to which he was attached.  
The RO must ask the veteran to detail the units to which he 
was attached during service in Vietnam.  Once the RO obtains 
this information, the RO must contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine the locations and activities of these units during 
the veteran's period of service in the Republic of Vietnam.  

Finally, the RO must schedule a VA psychiatric examination to 
determine whether the veteran suffers from PTSD.  If so, the 
examiner must opine regarding the particular stressors that 
gave rise to the veteran's PTSD diagnosis.  

Hence, the foregoing issues are REMANDED for the following 
development:

1.  The RO must ensure that all VA 
medical records and Vet Center records 
are associated with the claims file.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning treatment he has 
received for his claimed disabilities of 
the feet, burn residuals and PTSD.  The 
RO, in particular, should obtain contact 
information for Dr. N. and a "Dr. A."  
Based on the veteran's response, the RO 
should undertake all indicated action to 
obtain copies of all records from each 
identified treatment source.  

3.  The RO must schedule a VA examination 
for a diagnosis of all disabilities of 
the feet to include dermatologic and 
neurologic disorders, if any.  Next, the 
examiner must provide an opinion 
regarding the etiology a each disability 
of the feet that is diagnosed.  
Speculation should be avoided and all 
conclusions should be explained and 
substantiated.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

4.  The RO must schedule a VA examination 
to determine whether the veteran suffers 
from burn residuals on the chest.  If so, 
the examiner must provide an opinion 
regarding the etiology thereof.  
Speculation should be avoided and all 
conclusions should be explained and 
substantiated.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

5.  The RO must take appropriate steps to 
ask the veteran to (1) detail the units 
to which he was attached during service 
in Vietnam.  Once the RO obtains this 
information, the RO (2) must contact 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150, in order to determine the 
locations and activities of these units 
during the veteran's period of service in 
the Republic of Vietnam.  

6.  Next, the RO must schedule a VA 
psychiatric examination to determine 
whether the veteran suffers from PTSD.  
If so, the examiner must opine regarding 
the particular stressors that gave rise 
to the veteran's PTSD.  Speculation 
should be avoided and all conclusions 
should be explained and substantiated.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

7.  The RO should inform the veteran that 
failure to report for a scheduled 
examination might have adverse 
consequences in the adjudication of the 
claim.  38 C.F.R. § 3.655 (2004).  

8.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate review.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


